Title: To George Washington from Major General Philemon Dickinson, 27 June 1778
From: Dickinson, Philemon
To: Washington, George


                    
                        Dr Sir
                        Saturday Night 10, OClock [27 June 1778]
                    
                    I this moment, am favor’d with your Excellencys of this Day—& am extremely happy, to hear the army is so far advanced—hope, & think there is great reason to believe, Sir Harry will meet Burgoynes fate—your Excellency’s approach, will give great Spirits to the Militia—who are now collecting very fast—I wrote your Excellency a few hours ago by Express, ⟨&⟩ gave you a particular account of the Enemys situation, since which no further accounts—I shall have on, & near the lines tomorrow, about 1000 men—besides those on the right flank—they are collecting in the rear—those Numbers unknown, but not great—near one thousand Men, are detained at, & near Elizabeth Town—our Numbers increase hourly—This rainy day, will delay the Militia exceedingly—& will be no advantage to the Enemy; as they have not Tents with them—a few Light Horse stationed with Col. White, would be very serviceable.
                    
                    The most exact intelligence that can be procured, shall be constantly communicated to your Excellency, by Your most Ob. St
                    
                        Philemon Dickinson
                    
                